Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/16/22 has been entered.

The IDS received on 6/16/22 has been entered and the references cited within considered. 

Examiner Amendment
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

The following changes were authorized by Tom Hunter in a telephone interview on 7/8/22.

Please amend the previously allowed claim 8 to include a semicolon ending the limitation on line 20:
--
8. An apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the processor, cause the apparatus to at least:
	receive, from a service provider, a request for a session id, the request for the session id being indicative of an attempt to access one or more services provided by the service provider by a mobile device;
	generate the session id;
provide the session id to the service provider;
receive, from the mobile device, identification information associated with the mobile device, wherein the identification information comprises the session id and account information provided by a telecommunications carrier associated with the mobile device; 
compute an encrypted hash of the identification information associated with the mobile device;
initiate a search of a registry for a matching entry that matches the encrypted hash of the identification information associated with the mobile device, wherein the registry comprises a plurality of entries comprising an encrypted hash of a registered account and data associated with a user of the registered account; 
in an instance when an entry matches the encrypted hash of the identification information, prompt the service provider to grant the mobile device access to one or more services provided by the service provider;
access authentication history of the mobile device;
determine if the service provider allows for access to the one or more services without the account information provided by the telecommunications carrier associated with the mobile device; 
when the service provider allows for access to the one or more services without the account information provided by the telecommunications carrier associated with the mobile device, determine whether the mobile device was previously successfully authenticated within a predetermined period of time; and 
when it is determined that the mobile device was previously successfully authenticated within the predetermined period of time, prompt the service provider to grant the mobile device access to one or more services provided by the service provider.

--

Allowed Claims
Claims 8-13 and 21-26 are allowed.
The examiner reviewed the references and the PCT Written Opinion.  Especially, the examiner carefully reviewed notes directed towards claims 7 and 14 but concluded the applicant is entitled to the broad claims without specifying all the details, and noted that not only the claims include conditional statements, suggesting (as also note din the specification) that more than one determining can take place but also that hash of data is not the same as the data. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on statement of Reasons for Allowance”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Poltorak whose telephone number is (571) 272-3840.  The examiner can normally be reached from Monday through Thursday from 9:00 until 5:00, and every other Friday from 9:00 until 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-3839. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.
/PIOTR POLTORAK/Primary Examiner, Art Unit 2433